DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 – 28 are rejected on the ground of nonstatutory double patenting over claims 1 - 20 of U. S. Patent No. 11,224,021 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 – 28 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,224,021. Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 20 of the U.S. Patent No. 11,224,021. Specifically, the claims of U.S. Patent (11,224,021) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 – 28 of the present application is the same elements, same function, and same result as claims 1 - 20 of the U.S. Patent (11,224,021), specially, the independent claims 1, 8, 15 and 22 of the present application is the same invention as the independent claims 1, 9, and 16 of the U.S. Patent (11,224,021).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.








For example;

Instant Application
U.S Patent 11,224,021           
1.  A method comprising:
receiving, by a wireless device, one or more configuration parameters indicating a plurality of power control parameter sets for uplink transmissions;
receiving downlink control information (DCI) scheduling transmission of a transport block, wherein the received DCI does not comprise a sounding reference signal resource indicator (SRI); and
based on the received DCI not comprising an SRI, transmitting, using a transmission power, the transport block, wherein the transmission power is based on a pathloss reference signal associated with a default power control parameter set of the plurality of power control parameter sets.

1.  A method comprising:
receiving, by a wireless device, one or more messages comprising one or more configuration parameters indicating a plurality of power control parameter sets for physical uplink shared channel (PUSCH) transmissions, wherein each of the plurality of power control parameter sets is indicated by a respective power control parameter set index;
receiving downlink control information (DCI) scheduling transmission of a transport block, wherein the DCI is in a format that does not comprise a sounding reference signal resource indicator (SRI) field;
based on the DCI being in a format that does not comprise an SRI field, determining a transmission power for the transport block based on a pathloss reference signal associated with a power control parameter set indicated by a lowest power control parameter set index of power control parameter set indexes of the plurality of power control parameter sets; and
transmitting the transport block using the determined transmission power.




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 9, and 16 of the U.S. Patent (11,224,021) is encompassed the claimed invention of the independent claims 1, 8, 15, and 22 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,224,021).  
Furthermore, the dependent claim 2 of the present application are same function and same result as claim 2 of the U.S. Patent (11,224,021).
The dependent claim 3 of the present application are same function and same result as claim 3 of the U.S. Patent (11,224,021).
The dependent claim 4 of the present application are same function and same result as claim 4 of the U.S. Patent (11,224,021).
The dependent claim 5 of the present application are same function and same result as claim 8 of the U.S. Patent (11,224,021).
The dependent claim 6 of the present application are same function and same result as claim 1 of the U.S. Patent (11,224,021).
The dependent claim 7 of the present application are same function and same result as claim 1 of the U.S. Patent (11,224,021).
The independent claim 8 of the present application are same function and same result as claims 1 and 16 of the U.S. Patent (11,224,021).
The dependent claim 9 of the present application are same function and same result as claim 2 of the U.S. Patent (11,224,021).
The dependent claim 10 of the present application are same function and same result as claim 3 of the U.S. Patent (11,224,021).
The independent claim 11 of the present application are same function and same result as claim 4 of the U.S. Patent (11,224,021).
The dependent claim 12 of the present application are same function and same result as claim 8 of the U.S. Patent (11,224,021).
The dependent claim 13 of the present application are same function and same result as claim 1 of the U.S. Patent (11,224,021).
The dependent claim 14 of the present application are same function and same result as claim 1 of the U.S. Patent (11,224,021).
The independent claim 15 of the present application are same function and same result as claim 1 of the U.S. Patent (11,224,021).
The independent claim 16 of the present application are same function and same result as claim 2 of the U.S. Patent (11,224,021).
The dependent claim 17 of the present application are same function and same result as claim 3 of the U.S. Patent (11,224,021).
The dependent claim 18 of the present application are same function and same result as claim 4 of the U.S. Patent (11,224,021).
The dependent claim 19 of the present application are same function and same result as claim 8 of the U.S. Patent (11,224,021).
The dependent claim 20 of the present application are same function and same result as claim 1 of the U.S. Patent (11,224,021).
The dependent claim 21 of the present application are same function and same result as claim 1 of the U.S. Patent (11,224,021).
The independent claim 22 of the present application are same function and same result as claims 1 and 16 of the U.S. Patent (11,224,021).
The dependent claim 23 of the present application are same function and same result as claim 2 of the U.S. Patent (11,224,021).
The dependent claim 24 of the present application are same function and same result as claims 3 and 16 of the U.S. Patent (11,224,021).
The dependent claim 25 of the present application are same function and same result as claims 4 and 16 of the U.S. Patent (11,224,021).
The dependent claim 26 of the present application are same function and same result as claim 8 of the U.S. Patent (11,224,021).
The dependent claim 27 of the present application are same function and same result as claim 1 of the U.S. Patent (11,224,021).
The dependent claim 28 of the present application are same function and same result as claim 1 of the U.S. Patent (11,224,021).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.		Claims 1-2, 4-9, 11-16, 18-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2019/0044681) in view of Nokia et.al. : “Remaining details on NR PUSCH power control”, 3GPP DRAFT;R1-1805156, 3RD Generation Partnership Project (3GPP), vol. RAN WG1, no. Sanya, China; 2018, 04, 16-2018, 04, 20.
Regarding claim 1, Zhang teaches that receiving, by a wireless device (UE), one or more configuration parameters indicating a plurality of power control parameter sets for uplink transmissions (Fig. 2 and pages 2, paragraphs 26 – pages 3, paragraphs 34, where teaches one or more power control factors and a set of downlink reference signals for configuring transmission power for physical uplink shared channel (PUSCH)). Zhang teaches that receiving downlink control information (DCI) scheduling transmission of a transport block (pages 3, paragraphs 35 – 39, Fig. 2, 3, and pages 4, paragraphs 46 - 49, where teaches sounding reference signal resource set index may be configured by downlink control information). Zhang teaches that based on the received DCI information for SRI, transmitting, using a transmission power, the transport block, wherein the transmission power is based on a pathloss reference signal (Fig. 2, 3 and pages 3, paragraphs 31 – pages 4, paragraphs 45, where teaches UE may determine a transmission power for the PUSCH based on the estimated pathloss and the set of the one or more power control factors corresponding to the SRS resource indicated by the SRS resource indicator) associated with a default power control parameter set of the plurality of power control parameter sets (Fig. 2, 3 and pages 3, paragraphs 31 – pages 4, paragraphs 45, where teaches default power control parameter set means power control parameter set indicated by a lowest power control parameter set index) (a power associated with a lowest index is a very broad definition which do not add many constraints to the power to be transmitted, associating a value (index) to a power wherein such value has the lowest value can be (default power control parameter set), and also, any value (index) since the range of values is not defined and a physical quantity associated to such value has never been defined). Zhang does not specifically disclose the limitation “the DCI does not comprise a sounding reference signal resource indicator (SRI)”. However, Nokia teaches the limitation “the DCI does not comprise a sounding reference signal resource indicator (SRI)” (paragraphs 2.1 and in particular sub-paragraphs “b” teaches it is presented a case where a DCI without SRI is used, PUSCH PC setting with DC format 0_1 without SRI). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Zhang’s system as taught by Nokia document, provide the motivation to achieve more efficient transmitting power control in wireless communication system.
Regarding claim 2, Zhang teaches that each of the plurality of power control parameter sets is associated with at least one pathloss reference signal of a plurality of pathloss reference signals (Fig. 2, 3 and pages 2, paragraphs 29 – pages 3, paragraphs 39). 
Regarding claim 4, Zhang teaches that receiving a message activating at least one power control parameter set of the plurality of power control parameter sets (step 204 in Fig. 2), wherein the at least one power control parameter set comprises the default power control parameter set (the power control parameter set with the lowest power control parameter set index) (Fig. 2, 3 and pages 2, paragraphs 29 – pages 3, paragraphs 39). 
Regarding claim 5, Zhang teaches that the received DCI is in a format that 0_0 or DCI format 0_1 (Fig. 3 and pages 3, paragraphs 40 – pages 4, paragraphs 49).
Regarding claim 6, Zhang and Nokia document teach all the limitation as discussed in claim 1.
Regarding claim 7, Zhang and Nokia document teach all the limitation as discussed in claim 1.
Regarding claim 8, Zhang and Nokia document teach all the limitation as discussed in claim 1.
Regarding claim 9, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 2.
Regarding claim 11, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 4.
Regarding claim 12, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 5.
Regarding claim 13, Zhang and Nokia document teach all the limitation as discussed in claim 1.
Regarding claim 14, Zhang and Nokia document teach all the limitation as discussed in claim 1.
Regarding claim 15, Zhang and Nokia document teach all the limitation as discussed in claim 1.
Regarding claim 16, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 2.
Regarding claim 18, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 4.
Regarding claim 19, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 5.
Regarding claim 20, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 6.
Regarding claim 21, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 7.
Regarding claim 22, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 8.
Regarding claim 23, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 2.
Regarding claim 25, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 4.
Regarding claim 26, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 5.
Regarding claim 27, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 6.
Regarding claim 28, Zhang and Nokia document teach all the limitation as discussed in claims 1 and 7.


Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (US 2020/0267663) discloses Power Control with Multiple Panels in a Radio System.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
October 08, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649